Exhibit Contact: Dan McCarthy, 610-774-5758 Recently retired CEO of major international construction company named to PPL Corporation board ALLENTOWN, Pa. (June 17, 2008) – PPL Corporation (NYSE: PPL) announced Tuesday (6/17) that the recently retired president and chief executive officer of one of the world’s leading construction companies has been named to PPL’s board of directors. Stuart E. Graham, who retired as president and chief executive officer of Sweden-based Skanska AB in April, will join the PPL board on July 1, 2008. Graham is continuing to serve as chairman of Skanska USA. “Stu Graham is an excellent addition to our already strong and diverse board of directors. His nearly four decades of worldwide experience in major construction projects will be especially valuable as PPL continues to grow its electricity generation and marketing businesses,” said James H. Miller, chairman, president and chief executive officer of PPL. The addition of Graham brings the total membership of PPL’s board to 11, 10 of whom are independent, outside directors.
